Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
5, 2020.




                                      In The

                     Fourteenth Court of Appeals

                                NO. 14-19-00722-CV



  IN RE THE WILLIAMS COMPANIES, INC., JOHN DEARBORN, AND
                  DAVID CHAPPELL, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              125th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-53287

                         MEMORANDUM OPINION

      On September 19, 2019, relators The Williams Companies, Inc., John
Dearborn, and David Chappell filed a petition for writ of mandamus in this court.
See Tex. Gov’t Code Ann. § 22.221 (Supp.); see also Tex. R. App. P. 52. In the
petition, relators asks this court to compel the Honorable Kyle Carter, presiding
judge of the 125th District Court of Harris County, to vacate his July 23, 2018 order
denying relators’ motion to strike intervention and to grant such motion.
      With certain exceptions not applicable here, to obtain mandamus relief, a
relator must show both that the trial court clearly abused its discretion and that the
relator has no adequate remedy at law, such as an appeal. In re Garza, 544 S.W.3d
836, 840 (Tex. 2018) (orig. proceeding) (per curiam); In re Prudential Ins. Co. of
Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

      Because relators have not shown they are entitled to mandamus relief, we
deny their petition for writ of mandamus.




                                       PER CURIAM

Panel consists of Chief Justice Frost and Justices Wise and Hassan.




                                          2